Per Curiam:
It accords with the long-established practice of the court to subject the accounts of receivers to the scrutiny of a referee before passing upon them when, as in the present case, large sums have to be accounted for. The questions sought to be raised by the exceptions can best be disposed of on the coming in of that report. It cannot he said now, as matter of law, that the receivers are entitled *866to no compensation because the order appointing them was vacated. That vacation did not proceed upon the ground that the court was without jurisdiction to appoint receivers ex parte, but upon the ground that, having such jurisdiction, it was improvidently exercised. When all the facts are before the court it can be determined what allowance, if any, should be made to the receivers for their compensation and expenses. The order is not drawn in the usual form and should be modified so as to provide that the accounts of the receivers and the objections thereto be referred to the referee named in the order appealed from, and that lie report thereon with bis opinion, as well as upon the question as to what compensation and expense, if any, should be allowed to the receivers, and as so modified will be affirmed, without costs in this court.
Present — Ingraham, Lauqhlin, Clarke, Houghton and Scott, JJ.
Order modified as directed in opinion an'd as modified affirmed, without costs. Settle order on notice.